      Case 6:17-cv-06323-MAT-JWF Document 27 Filed 03/20/19 Page 1 of 2

                                                                                           Spencer L. Ash
  Department of Law                                                                        Municipal Attorney
  City Hall Room 400A, 30 Church Street
  Rochester, New York 14614-1295
  www.cityofrochester.gov




VIA ECF
Hon. Jonathan Feldman, United States Magistrate Judge
Western District of New York
100 State Street
Rochester, New York 14614

Your Honor,


       The City Defendants object to any extension of the current deadline in this matter.
Plaintiff’s counsel has been in possession of critical evidential disclosures for nearly two years,
inclusive of all documentation provided in support of a comprehensive motion to dismiss filed by
Defendants on August 28, 2017. (See Docket #11). During my recent correspondence with Mr.
Shields I did not object to adjourning mediation until April of 2019. However, the Mediator, Mr.
Modica, has shown a great deal of patience in his effort to schedule mediation to fit around the
Plaintiff’s counsel’s schedule for over six (6) months. Having finally nailed down a date,
Plaintiff now seeks to opt out entirely. As the Court well knows, mediation is an important tool
in calibrating the parties’ expectations and moderating respective postures. In that vein, City
Defendants oppose “opting out” of same.


       Moreover, Plaintiff has long been in possession of evidence provided by the City and
necessary to prosecute his claims. There is simply no reason Plaintiff has not prosecuted his
claims through timely discovery. Counsel is currently attempting to reset discovery to pursue a
fishing expedition regarding unrelated, personnel matters inclusive of each and every use of
force claim irrespective of disposition, time, place or circumstance. Defendants refer the Court
to the attached Decision which, though not binding on this Court, is both instructive, as well as
supportive of several cases in the Second Circuit regarding fishing through police personnel
records. The Plaintiff should not be permitted to violate the Court’s scheduling order to engage
in such unfocused and invasive discovery. Moreover, same should not be done via a letter, but
rather formal motion.




  Phone: 585.428.6699       Fax: 585.428.6950   TTY: 585.428.6054       EEO/ADA Employer
Case 6:17-cv-06323-MAT-JWF Document 27 Filed 03/20/19 Page 2 of 2
                             Respectfully,


                             s/Spencer L. Ash, Esq.
